Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-17 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-17, respectively, of U.S. Patent 11,276,291.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention.  

Claims 1-17 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-7, 12, 16-17 of U.S. Patent 10,922,946 (hereinafter ‘946).  Claims 1, 2, 5, 7, 13 of the instant application are rejected in view of any one of Claims 1, 2, 6, 7, 12, respectively, of ‘946.  Claims 3, 8, 16, 17 of the instant application are each rejected in view of Claim 3 of ‘946.  Claims 9, 15 of the instant application are each rejected in view of Claim 4 of ‘946.  Claims 4, 10 of the instant application are each rejected in view of Claim 5 of ‘946.  Claims 6, 11 of the instant application are each rejected in view of Claim 16 of ‘946.  Claims 12, 14 of the instant application are each rejected in view of Claim 17 of ‘946.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention. The limitation ‘area’ for the instant application is not patentably distinct from the limitation ‘room,’ as construed in the conflicting claims.  The limitation ‘monitored individual’ for the instant application is not patentably distinct from the limitation ‘patient,’ as construed in the conflicting claims.  The limitation ‘confirmation’ for the instant application is not patentably distinct from the limitation ‘whether the patient safety event occurred’ as construed in the conflicting claims.  


Claims 1-5, 7-10, 13, 15-17 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-7, 12, 16-17 of U.S. Patent 10,643,446 (hereinafter ‘446) in view of BAKER (US Pub. No.: 2018-0018864).  Claims 1, 7, 13 of the instant application are rejected in view of any one of Claims 1, 7, 12 of ‘446.  Claim 2 of the instant application is rejected in view of Claim 2 of ‘446.  Claims 3, 8, 16, 17 of the instant application are each rejected in view of Claim 3 of ‘446. Claims 9, 15 of the instant application are each rejected in view of Claim 4 of ‘446.  Claim 4 of the instant application is rejected in view of Claim 5 of ‘446.  Claims 5, 10 of the instant application are each rejected in view of Claim 6 of ‘446.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention (the limitation ‘area’ for the instant application is not patentably distinct from the limitation ‘room,’ as construed in the conflicting claims), except for the following:    

As per 1-5, 7-10, 13, 15-17, ‘446 does not claim but BAKER discloses patient safety event (Figs. 1-4, 6-7 deliver event information to the server to ensure patient safety [0066] [0103]); confirmation of the patient safety event (Figs. 1-4, 6-7 event information confirmed [0050] [0069] [0066-0067]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include patient safety event; confirmation of the patient safety event to be broadcast as taught by BAKER into the system of ‘446 because of the benefit taught by BAKER to disclose additional features and capabilities for patient safety monitoring whereby ‘446 is in the same field of endeavor and would benefit from additional patient safety teachings and monitoring in addition to basic object monitoring to expand upon system functionality.   
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for the double patenting rejection contained herein: the closest prior art obtained from an Examiner’s search (BAKER, US Pub. No.: 2018-0018864; LIAO, US Pub. No. 2017-0337682) does not teach nor suggest in detail the limitations: 
“A system for utilizing artificial intelligence to detect patient safety events for a monitored individual, the system comprising: one or more motion sensors located to collect a series of images of at least one area associated with a monitored individual; a computerized patient safety monitoring system communicatively coupled to the one or more motion sensors, the computerized patient safety monitoring system receiving data from the one or more motion sensors and utilizing the data to identify a patient safety event; a central video monitoring system that: receives one or more of the series of images of the patient safety event from the computerized patient safety monitoring system; upon receiving a confirmation of the patient safety event, creates a recording of the patient safety event prior, during, and after the patient safety event was detected; and a patient safety learning system that analyzes the data and incorporates the confirmation of the patient safety event”

           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record BAKER does not specifically teach a system for utilizing artificial intelligence to detect patient safety events for a monitored individual.  The prior art is silent as to receiving data from a motion sensor and comparing the data to stored data in a database that identifies a patient safety event.  The prior art is also silent as to receiving one or more of the series of images of the patient safety event from the computerized patient safety monitoring system, or upon receiving an indication that the patient safety event occurred, creates a recording of the patient safety event prior, during, and after the patient safety event was detected.  Finally, the prior art does not disclose a patient safety learning system that analyzes the data and incorporates the confirmation of the patient safety event as presented by the Applicant (See Abstract and paragraphs [0004-0007] [0024-0026] of the specification for Continuation Application 15/856,419 given priority of 12/28/17).  
BAKER teaches patient safety events using data from motion sensors and a central video monitoring system that receives data from the sensors and compares the data to that stored in a database to identify patients and confirm a patient safety event.  The closest prior art NPL LONG (LONG, Using simulation to teach resuscitation: An important patient safety tool”, 2005) uses patient safety monitoring and event detection but without the use of AI, computerized learning, or receiving one or more of the series of images of the patient safety event from the computerized patient safety monitoring system, and upon receiving an indication that the patient safety event occurred, creates a recording of the patient safety event prior, during, and after the patient safety event was detected.
Whereby Applicant’s invention claims a system for utilizing artificial intelligence to detect patient safety events for a monitored individual as well as claiming receiving data from a motion sensor and comparing the data to stored data in a database that identifies a patient safety event.  The claims also recite receiving one or more of the series of images of the patient safety event from the computerized patient safety monitoring system and upon receiving an indication that the patient safety event occurred, creates a recording of the patient safety event prior, during, and after the patient safety event was detected.  Finally, the invention claims a patient safety learning system that analyzes the data and incorporates the confirmation of the patient safety event.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Claims 1-17 are allowed, but for any double patenting rejections contained herein.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481